*1142
ORDER

PER CURIAM.
AND NOW, this 1st day of December 1999, the Petition for Allowance of Appeal is granted limited to the following issues:
a. Whether the Commonwealth Court’s decision conflicts with prior decisions of this Court and the Commonwealth Court regarding the burden of proving an abnormal working condition in a case seeking benefits for a work-related psychiatric injury.
b. Whether the Commonwealth Court’s decision improperly expands the definition of abnormal working condition in the case of a police officer seeking benefits for psychiatric injury resulting from an armed confrontation with a criminal suspect.